Citation Nr: 1604559	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-43 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active military service from August 1977 to August 1980 and November 1980 to April 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was remanded in May 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2013 remand, the Board noted that the Veteran requested a hearing before the Board to be held at his local VA RO in the October 2009 VA Form 9.  A Board hearing was scheduled in May 2012; however, the Veteran failed to appear to the scheduled hearing.  In June 2012, the Veteran submitted a statement that he failed to report to his scheduled hearing due to incarceration.  In May 2013, the Board remanded the appeal to the AOJ with instructions to make reasonable efforts to arrange a Board hearing for the Veteran while he was incarcerated.  

Review of the record shows that in June 2013, the AOJ contacted the prison where the Veteran was incarcerated and inquired as to whether the Veteran would be able to participate in a videoconference hearing.  The prison indicated that they did not have the capability to conduct a videoconference hearing but they could afford the Veteran a phone hearing.  In June 2013, the Board informed the AOJ that the Board did not hold phone hearings.  The appeal was transferred to the Board in August 2013.  The record shows that in an August 2013 letter, the Veteran informed VA that he would be released from prison in February 2014 and requested that his hearing be rescheduled.  Information from the prison, dated in June 2013, indicates that the Veteran's release date was May 13, 2014.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  To ensure full compliance with due process requirements, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing to be held at the RO before a Veterans Law Judge at the earliest opportunity possible.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


